DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application claims priority from KR10-2019-0103855, filed on 8/23/2019.  

Information Disclosure Statement
The information disclosure statement filed 3/31/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. No English translation or explanation of relevance for JP5182917 has been filed. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riepen et al. (US PGPub 2015/0338753, Riepen hereinafter).
Regarding claim 1, Riepen discloses an extreme ultraviolet light source apparatus (Figs. 1-4, paras. [0131], [0139], [0149], [0155]-[0156], lithographic apparatus 100 includes a radiation source SO that emits EUV radiation), comprising: 
a collector included in a vessel, the collector configured to reflect extreme ultraviolet light (Figs. 3-4, paras. [0155]-[0157], collector optic CO is within source SO to reflect EUV radiation); 
a baffle assembly included in the vessel, the baffle assembly configured to allow the extreme ultraviolet light reflected from the collector to pass through an internal transmissive region of the baffle assembly (Figs. 3-5, 7, 11-13, 19, 20, and paras. [0161]-[0162], [0164], the source SO includes a plurality of vanes 24a-d that permit EUV radiation to pass to intermediate focus IF from collector optic CO); 
a guide structure configured to guide target material debris collected in the baffle assembly to a collection tank (Figs. 3-5, 7, 11-13, 19, 20, paras. [0161]-[0162], [0164]-[0172], [0176], [0204], [0217]-[0218], [0220], vanes 24 and grooves 28 are provided to 
a first heating member provided in the guide structure, the first heating member configured to heat the target material debris (Figs. 3-5, 7, 11-12, 19, 20, paras. [0161], [0165], [0207], [0297], [0302], the vanes are heated to a temperature above a melting temperature of tin. For example, heating elements 54 heat the vanes 42 to a temperature above the melting temperature of tin).
Regarding claim 4, Riepen discloses wherein the guide structure extends along a direction of gravity (Figs. 3-5, 7, 11-12, 15, 19, 20, paras. [0167], [0183], [0208], [0220], [0239], [0265], [0313], the grooves 28 are oriented to direct the flow of liquid tin under the influence of gravity to gutter 27). 
Regarding claim 5, Riepen discloses wherein the guide structure comprises a guide plate which extends from the baffle assembly to the collection tank (Figs. 11-13, paras. [0204]-[0205], [0214]-[0218], [0220], the grooves 45 are connected to gutter 44 which provides liquid tin to tin collector 46). 
Regarding claim 6, Riepen discloses wherein the baffle assembly comprises, 
a baffle body between the collector and an outlet port of the vessel (Figs. 3-4, 11-13, paras. [0162]-[0165], vanes 24 with support structures 29 and reflective structures 26 are arranged between collector optic CO and the opening 18 into illumination system IL); and 
a discharge plate provided in a first end portion of the baffle body adjacent to the collector, the discharge plate configured to collect the target material debris within the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Riepen as applied to claim 1 above, and further in view of Yabuta (WO 2016/006162, English translation included with this Office Action). 
Regarding claim 2, Riepen does not appear to explicitly describe wherein the first heating member comprises at least one heating line which extends from the baffle assembly to the collection tank, and the at least one heating line is included in the guide structure.
Yabuta discloses wherein the first heating member comprises at least one heating line which extends from the baffle assembly to the collection tank, and the at least one heating line is included in the guide structure (Fig. 2, page 18, lines 739-750, page 20, lines 818-829, page 21, lines 893-905, debris trap 13 includes a control unit 40 to control the heating unit 36 arranged on cover member 35 and heating unit 39 arranged on reservoir 38 configured to heat the tin).
.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Riepen as applied to claim 1 above, and further in view of Franken (US PGPub 2016/0147160).
Regarding claim 3, Riepen does not appear to explicitly describe wherein the guide structure has a length between 100mm to 300mm. 
Franken discloses wherein the guide structure length has a length between 100mm and 300mm (Fig. 5, paras. [0058]-[0059], [0077] heater element 324 is arranged within the walls of the vanes such that the heating element extends the length of the vanes. The heating element length is from 5 to 200 cm, for example, from 10 or 100 cm, so the walls of the vanes have a similar length). 
. 


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Riepen as applied to claim 6 above, and further in view of Chen et al. (US PGPub 2020/0004167, Chen hereinafter).
Regarding claim 7, Riepen does not appear to explicitly describe a discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure. 
Chen discloses a discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure (Figs. 4, 8, and 9, paras. [0053]-[0054], holes are formed in the bottom of vanes 152 for drip holes 605 and a tube 910 connects to the drip holes 605). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a discharge nozzle installed in a 
Regarding claim 8, Riepen does not appear to explicitly describe a second heating member included in the discharge nozzle, the second heating member configured to heat the target material debris. 
Chen discloses a second heating member included in the discharge nozzle, the second heating member configured to heat the target material debris (Figs. 4, 8, and 9, para. [0050], [0053]-[0054], heater 810 includes heating element 925 to heat the debris in tube 910).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a second heating member included in the discharge nozzle, the second heating member configured to heat the target material debris as taught by Chen in the extreme ultraviolet light source apparatus as taught by Riepen since including a second heating member included in the discharge nozzle, the second heating member configured to heat the target material debris is commonly used to effectively collect debris and guide it away from the EUV collector .

Claims 11-13 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Riepen as modified by Yabuta. 
Regarding claim 11, Riepen discloses an extreme ultraviolet light source apparatus (Figs. 1-4, paras. [0131], [0139], [0149], [0155]-[0156], lithographic apparatus 100 includes a radiation source SO that emits EUV radiation), comprising: 
a collector included in a vessel, the collector configured to reflect extreme ultraviolet light (Figs. 3-4, paras. [0155]-[0157], collector optic CO is within source SO to reflect EUV radiation); and
a target debris collection device configured to collect target material debris within the vessel (Figs. 3-5, 7, 11-13, 19, 20, paras. [0161]-[0162], [0164], housing 16 includes vanes 24a-d, grooves 28, gutter 27 to collect tin droplets),
the target debris collection device comprises,
a baffle body between the collector and an outlet port of the vessel, the baffle body configured to allow the extreme ultraviolet light reflected from the collector to pass through an internal transmission region of the baffle body (Figs. 3-5, 7, 11-13, 19, 20, and paras. [0161]-[0162], [0164], the source SO includes a plurality of vanes 24a-d that permit EUV radiation to pass to intermediate focus IF from collector optic CO);
a discharge plate provided in a first end portion of the baffle body adjacent to the collector, the discharge plate configured to collect the target material debris within the 
a guide structure configured to guide the target material debris collected in the discharge plate to a collection tank (Figs. 3-5, 7, 11-13, 19, 20, paras. [0161]-[0162], [0164]-[0172], [0176], [0204], [0217]-[0218], [0220], vanes 24 and grooves 28 are provided to direct droplets of liquid debris to gutter 27 which is connected to a drain. Vanes 42 and grooves 45 connect to gutter 44 to provide liquid tin to tin collector 46). Although Riepen discloses a first heating member (Figs. 3-5, 7, 11-12, 19, 20, paras. [0161], [0165], [0207], [0297], [0302], the vanes are heated to a temperature above a melting temperature of tin. For instance, heating elements 54 heat the vanes 42 to a temperature above the melting temperature of tin), Riepen does not appear to explicitly describe the first heating member provided in the guide structure, the first heating member configured to heat the target material debris. Riepen also does not appear to explicitly describe the guide structure having a length between 100mm and 300mm. 
Yabuta discloses a first heating member provided in the guide structure, the first heating member configured to heat the target material debris (Fig. 2, page 18, lines 739-750, debris trap 13 includes a heating unit 36 arranged on cover member 35 configured to heat the tin). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a first heating member provided in the guide structure, the first heating member configured to heat the target material 
Riepen as modified by Yabuta discloses the general conditions of the guide structure having a length (Riepen, (Figs. 3-5, 7, 11-13, 19, 20, paras. [0161]-[0162], [0164]-[0172], [0176], [0204], [0217]-[0218], [0220], vanes 24 and grooves 28 are provided to direct droplets of liquid debris to gutter 27 which is connected to a drain. Vanes 42 and grooves 45 connect to gutter 44 to provide liquid tin to tin collector 46, and Yabuta, Fig. 2, page 18, lines 739-750, debris trap 13 includes a cover member 35), but Riepen as modified by Yabuta does not appear to explicitly describe the length is between 100mm and 300mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included optimizing the length of the guide structure as taught by Riepen as modified by Yabuta to have obtained the guide structure having a length of between 100mm and 300mm since including a guide structure having a length of between 100mm and 30mm is commonly used to design an effective guide structure for removing debris in a compact collection device, and it would have only required routine skill in the art to have determined the optimum length of the guide structure to provide effective debris removal in a compact design of the target debris collection device. 
Regarding claim 12, Riepen as modified by Yabuta discloses wherein the first heating member comprises at least one heating line which extends from the discharge plate to the collection tank (Yabuta, Fig. 2, page 18, lines 739-750, page 20, lines 818-
Regarding claim 13, Riepen as modified by Yabuta discloses wherein the guide structure extends along a direction of gravity (Riepen, Figs. 3-5, 7, 11-12, 15, 19, 20, paras. [0167], [0183], [0208], [0220], [0239], [0265], [0313], the grooves 28 are oriented to direct the flow of liquid tin under the influence of gravity to gutter 27).
Regarding claim 21, Riepen discloses a target debris collection device for extreme ultraviolet light source apparatus (Figs. 1-5, 7, 11-12, 15, 19, 20, paras. [0161]-[0162], [0164]-[0172], [0176], [0204], [0217]-[0218], [0220]), comprising: 
a baffle body extending within an extreme ultraviolet (EUV) vessel between a collector and an outlet port of the EUV vessel, the baffle body configured to allow extreme ultraviolet light reflected from the collector to pass through an internal transmissive region of the baffle body (Figs. 3-4, 11-13, paras. [0161]-[0165], vanes 24 with support structures 29 and reflective structures 26 are arranged between collector optic CO and the opening 18 into illumination system IL through which EUV radiation passes); 
a discharge plate provided in a first end portion of the baffle body adjacent to the collector, the discharge plate configured to collect target material debris on an inner surface of the baffle body (Figs. 3-4, paras. [0162], [0165], [0167], [0183], [0185], [0204], [0208], [0211], [0217]-[0218], [0220], gutter 27 closest to collector optic CO collects liquid tin from grooves 28. Gutter 44 located at the bottom end of vanes 42 collects liquid tin debris); 

Yabuta discloses first heating member provided in the guide structure, the first heating member configured to heat the target material debris (Fig. 2, page 18, lines 739-750, debris trap 13 includes a heating unit 36 arranged on cover member 35 configured to heat the tin). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a first heating member provided in the guide structure, the first heating member configured to heat the target material debris as taught by Yabuta in the target debris collection device for extreme ultraviolet light apparatus as taught by Riepen since including a first heating member provided in the guide structure, the first heating member configured to heat the target material debris is commonly used to prevent damage to the debris trap due to the accumulation 
Regarding claim 22, Riepen as modified by Yabuta discloses further comprising: a plurality of vanes extending from the baffle body on an inner wall of the baffle body (Riepen, Figs. 3-5, 7, 11-13, paras. [0161]-[0165], [0167]-[0172], [0204]-[0208], [0214]-[0218], vanes 24, 42 extend from the inner wall of housing 16, 40). 
Regarding claim 23, Riepen as modified by Yabuta discloses wherein the first heating member comprises at least one heating line which extends from the discharge plate to the collection tank (Yabuta, Fig. 2, page 18, lines 739-750, page 20, lines 818-829, page 21, lines 893-905, debris trap 13 includes a control unit 40 to control the heating unit 36 arranged on cover member 35 and heating unit 39 arranged on reservoir 38 configured to heat the tin).

Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Riepen as modified by Yabuta as applied to claims 11 and 21 above, and further in view of Franken (US PGPub 2016/0147160).
Regarding claim 14, Riepen as modified by Yabuta does not appear to explicitly describe wherein the guide structure comprises a guide plate which extends from the discharge plate to the collection tank. 
Franken discloses wherein the guide structure comprises a guide plate which extends from the discharge plate to the collection tank (Fig. 4, para. [0058], drain 306 extends from the bottom of vanes and channels 304 into tin collector 308). 

Regarding claim 24, Riepen as modified by Yabuta does not appear to explicitly describe wherein the guide structure comprises a guide plate which extends from the discharge plate to the collection tank.
Franken discloses wherein the guide structure comprises a guide plate which extends from the discharge plate to the collection tank (Fig. 4, para. [0058], drain 306 extends from the bottom of vanes and channels 304 into tin collector 308). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the guide structure comprises a guide plate which extends from the discharge plate to the collection tank as taught by Franken in the target debris collection device with the discharge plate and collection tank as taught by Riepen as modified by Yabuta since including wherein the guide structure comprises a guide plate which extends from the discharge plate to the collection tank is commonly used to control and maintain the flow of liquid of debris to . 

Claims 15, 18, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Riepen as modified by Yabuta as applied to claims 11 and 21 above, and further in view of Chen et al. (US PGPub 2020/0004167, Chen hereinafter).
Regarding claim 15, Riepen as modified by Yabuta does not appear to explicitly describe wherein the target debris collection device further comprises a discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure.
Chen discloses a discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure (Figs. 4, 8, and 9, paras. [0053]-[0054], holes are formed in the bottom of vanes 152 for drip holes 605 and a tube 910 connects to the drip holes 605). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure as taught by Chen in the target debris collection device of the extreme ultraviolet light source apparatus as taught by Riepen as modified by Yabuta since including a discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure is commonly used to effectively collect debris and guide it away from the EUV collector mirror to minimize contamination of the collector mirror while preventing blockage of the 
Regarding claim 18, Riepen as modified by Yabuta does not appear to explicitly describe wherein the discharge plate has an annular shape extending along the first end portion of the baffle body.
Chen discloses wherein the discharge plate has an annular shape extending along the first end portion of the baffle body (Figs. 1A, 2A-B, 4, 8, 9, paras. [0038], [0043], [0054], the debris collection mechanism 150 includes an annular support 153 or an annular plate in which the holes for drip holes 605 are formed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the discharge plate has an annular shape extending along the first end portion of the baffle body as taught by Chen as the form of the discharge plate in the extreme ultraviolet light source apparatus as taught by Riepen as modified by Yabuta since including wherein the discharge plate has an annular shape extending along the first end portion of the baffle body is commonly used to provide efficient removal of the debris from the debris collection device by using a symmetric design of the discharge plate. 
Regarding claim 20, Riepen as modified by Yabuta does not appear to explicitly describe further comprising: a purge gas supply portion configured to supply a purge gas into the collector.
Chen discloses a purge gas supply portion configured to supply a purge gas into the collector (Fig. 1A, para. [0035], buffer gas is supplied to collector 110 through first buffer gas supply 130 and second buffer gas supply 135). 

Regarding claim 25, Riepen as modified by Yabuta does not appear to explicitly describe a discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure.
Chen discloses a discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure (Figs. 4, 8, and 9, paras. [0053]-[0054], holes are formed in the bottom of vanes 152 for drip holes 605 and a tube 910 connects to the drip holes 605). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure as taught by Chen in the target debris collection device as taught by Riepen as modified by Yabuta since including a discharge nozzle installed in a discharge hole formed in the discharge plate, the discharge nozzle configured to be connected to the guide structure is commonly used to effectively collect debris and guide it away from the EUV collector mirror to minimize contamination of the collector mirror while preventing blockage of the holes in the debris collection mechanism due to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US PGPub 2021/0033983) discloses a vane structure for collecting debris from an EUV radiation source, and the debris collection structure includes a heating device and a vane bucket module.
Wu et al. (US PGPub 2019/0155179) discloses a debris collection mechanism in an EUV light source that includes a gutter for vanes to direct tin debris trapped by the vanes into a bucket


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882